DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/19/2021 has been entered.

Drawings
The drawings (replacement Fig 1) received on 8/19/2021 are approved.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6-8, 11, 14, 15, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,388,289 to Mazur.
Mazur ‘289 teaches limitations for a “fastener assembly” - as shown and described, “comprising: a fastener” - 12, “comprising: a first portion of a shaft which defines threads” - One of ordinary skill in the art would recognize that the largest diameter portion of the shank of fastener 12 is male threaded corresponding to female thread of fastener hole 24 as described, “a second portion of the shaft” - the tapered portion of shank 12 as shown, “which extends from the first portion of the shaft to a third portion” - the cylindrical portion of shank of 12 nearest the smaller leading end teaches limitation for ‘third portion’, “wherein the second portion of the shaft has a truncated conical shape extending from the first portion of the shaft to a third portion of the shaft” - as shown, “and [[a]] the third portion of the shaft, which extends from the second portion of the shaft, wherein at least a portion of the third portion of the shaft comprises a cylindrical configuration” - as shown at the small end of the shaft, “and an e-nut, comprising threads” - including 10 wherein recitation of ‘e-nut’ in itself does not clearly implicitly define further structure of a nut that might be relied on to patentably distinguish from the well-known structure of the prior art nut, “wherein the threads of the 
“and the e-nut has multiple wall surfaces connected together such that the multiple wall surfaces extend about and surround an opening of the e-nut” – the prior art has a plurality of walls such as indicated at 24,26,29,30,32 that are located ‘about’  and surround the opening; all connected together as shown.  In fact, ‘the opening’ would not exist except for it being defined by the walls surrounding it. The broad limitation has not clearly defined structure that might be relied on to patentably distinguish from that of the well known prior art structure, “and are configured to abut internal wall surfaces of an insert” – walls including as shown at 30,32 are shown to be configured to abut internal wall surfaces of 14 whereby one of ordinary skill in the art would recognize those walls are inherently capable to abut walls of an unclaimed insert having suitable-configured geometry.  Furthermore however, one of ordinary skill in the art would recognize that any and all walls of the prior art e-nut are inherently capable to abut internal walls of an unclaimed insert having suitably-configured geometry (as does the presently-disclosed geometry of an e-nut) due to its geometry including surfaces. 
As regards claim 2, reference teaches further limitation of “the first portion of the shaft of the fastener is connected to a head” - as shown.
As regards claim 4, reference teaches further limitation of “a diameter of the second portion of the shaft of the fastener has a dimension less than a diameter defined by threads of the e-nut - as shown.
As regards claim 6, reference teaches further limitation of “the second portion of the shaft of the fastener has a circular cross section” – one of ordinary skill in the art 
As regards claim 7, reference teaches further limitation of “a diameter of the circular cross section of the second portion abutting the first portion of the shaft is greater in dimension than a dimension of a diameter of a second circular cross section positioned abutting the third portion of the shaft” – as shown.
As regards claim 8, reference teaches further limitation of “the third portion of the shaft of the fastener comprises a distal end portion which comprises a beveled portion extending about the third portion” - the geometry of the leading or ‘distal’ end of the prior art fastener 12 teaches taper or bevel as broadly recited.
As regards claim 11, reference teaches further limitation of “a distal end portion of the third portion of the shaft of the fastener from the second portion of the fastener defines a beveled surface extending about the third portion of the shaft" - the leading or ‘distal’ end of the prior art fastener 12 has taper or bevel as broadly recited.
As regards claim 14, reference teaches further limitation of “with rotating the fastener and advancing the threads of the first portion of the shaft along the threads of the e-nut the second portion of the shaft contacts at least one tine of the e-nut" - with reference to geometry illustrated in Fig 4, one of ordinary skill in the art would recognize the prior art fastener and nut to be inherently capable of function as recited in a position wherein the fastener is less advanced into the nut.
As regards claim 15, reference teaches further limitation of “with further rotation of the fastener the planar curved surface of the second portion of the fastener moves along an at least one tine of the e-nut pushing the at least one fine in a direction 
As regards claim 21, reference teaches further limitation of “the at least one tine” - 30, “includes a securement flange” - portion of 30 shown to be in contact with 12 in Fig 4, “which moves with the at least one tine in the direction away from the central axis of the fastener” - inherent to the geometry of the prior art structure.
As regards claim 22, reference teaches further limitation of “the at least one tine includes a plurality of tines positioned about the central axis of the fastener with the fastener positioned within the e-nut - reference teaches a plurality of tines 30,32.

Claim(s) 1, 2, 4, 6-8, 14, 15, 21, 22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 7,993,085 to McClure.
McClure ‘085 teaches limitations for a “fastener assembly” - as shown and described, “comprising: a fastener” - 22, “comprising: a first portion of a shaft which defines threads” – the upper cylindrical portion of shank as illustrated in Fig 1a and including threaded portion at 24, “a second portion of the shaft” - the bevel portion of the shank 12 between 36,38 as shown,

    PNG
    media_image1.png
    290
    326
    media_image1.png
    Greyscale

 “which extends from the first portion of the shaft to a third portion” – as shown wherein the cylindrical portion of shank as indicated at 38 teaches limitation for ‘third portion’, “wherein the second portion of the shaft has a truncated conical shape extending from the first portion of the shaft to a third portion of the shaft” - as shown, “and the third portion of the shaft, which extends from the second portion of the shaft, wherein at least a portion of the third portion of the shaft comprises a cylindrical configuration” - as shown, “and an e-nut, comprising threads” - including 50 wherein recitation of ‘e-nut’ in itself does not clearly implicitly define further structure of a nut that might be relied on to patentably distinguish from the well-known structure of the prior art nut, “wherein the threads of the first portion of the shaft are compatible for engagement with the threads of the e-nut" - as described, “and the e-nut has multiple wall surfaces connected together such that the multiple wall surfaces extend about and surround an opening of the e-nut” – the prior art has a plurality of walls such as indicated at 62,62,66,66 etc that are located ‘about’  and surround the opening; all connected together as shown.  Where in fact, ‘the opening’ would not exist except for it being defined by the walls surrounding 
As regards claim 2, reference teaches further limitation of “the first portion of the shaft of the fastener is connected to a head” - as shown.
As regards claim 4, reference teaches further limitation of “a diameter of the second portion of the shaft of the fastener has a dimension less than a diameter defined by threads of the e-nut - as shown.
As regards claim 6, reference teaches further limitation of “the second portion of the shaft of the fastener has a circular cross section” – one of ordinary skill in the art would recognize a circular cross section to be inherent to the teachings of the reference and/or explicitly disclosed as it is shown in perspective.
As regards claim 7, reference teaches further limitation of “a diameter of the circular cross section of the second portion abutting the first portion of the shaft is greater in dimension than a dimension of a diameter of a second circular cross section positioned abutting the third portion of the shaft” – as shown.

As regards claim 11, reference teaches further limitation of “a distal end portion of the third portion of the shaft of the fastener from the second portion of the fastener defines a beveled surface extending about the third portion of the shaft" - the leading or ‘distal’ end of the prior art fastener 12 has taper or bevel as broadly recited. 
As regards claim 12, reference teaches further limitation of “ the distal end portion of the third portion of the shaft of the fastener defines a planar surface which extends transverse to a central axis of the shaft” – as shown.
As regards claim 14, reference teaches further limitation of “with rotating the fastener and advancing the threads of the first portion of the shaft along the threads of the e-nut the second portion of the shaft contacts at least one tine of the e-nut" - with reference to geometry illustrated in Fig 4, one of ordinary skill in the art would recognize the prior art fastener and nut to be inherently capable of function as recited in a position wherein the fastener is less advanced into the nut.
As regards claim 15, reference teaches further limitation of “with further rotation of the fastener the planar curved surface of the second portion of the fastener moves along an at least one tine of the e-nut pushing the at least one fine in a direction away from a central axis of the fastener - with reference to geometry illustrated in Fig 4, one of ordinary skill in the art would recognize the prior art fastener and nut to be inherently capable of function as recited from a position wherein the fastener is less 
As regards claim 21, reference teaches further limitation of “the at least one tine” - 30, “includes a securement flange” - portion of 30 shown to be in contact with 12 in Fig 4, “which moves with the at least one tine in the direction away from the central axis of the fastener” - inherent to the geometry of the prior art structure.
As regards claim 22, reference teaches further limitation of “the at least one tine includes a plurality of tines positioned about the central axis of the fastener with the fastener positioned within the e-nut - reference teaches a plurality of tines 30,32. 
As regards claim 24, reference teaches further limitation of “the distal end of the third portion of the shaft of the fastener comprises a planar surface” – as shown.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,388,289 to Mazur.
.

Claim(s) 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 8,388,289 to Mazur in view of U.S. Pat. No. 5,306,091 to Zaydel.
As regards claims 12, and 24 although Mazur ‘289 illustrates the leading or ‘distal’ end comprises a rounded surface, and not “the distal end portion of the third portion of the shaft of the fastener defines a planar surface which extends transverse to a central axis of the shaft” (claim 12) or  “the distal end of the third portion of the shaft of the fastener comprises a planar surface” (claim 24), Zaydel ‘091 for example discloses that it’s well known in the art to provide a planar distal end that is perpendicular to the axis of the fastener. It would have been obvious design choice or engineering expedient for one of ordinary skill in the art to provide the fastener of Mazur ‘289 with a planar end that is perpendicular to the axis of the fastener as well known In the art as manufacturing expedient or design choice since it would not otherwise affect function of the arrangement. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court . 

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 7,993,085 to McClure.
Inasmuch as McClure ‘085 illustrates the head includes an opening for receiving a tool in cross-section view of embodiment of Fig 2b for example, one of ordinary skill in the art would consider it to be obvious design choice if not inherent teaching of the reference to provide the head of embodiment of Fig 1a with an opening for receiving a tool such as that illustrated in Fig 2b in order to provide for secure tool engagement as well known in the art.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  While it is appreciated that Applicant has disclosed a nut that has geometric features different from that of the prior art relied on, the broad limitations for the nut upon which Applicant relies has not clearly defined structure of the claimed invention that might be relied on to patentably distinguish from that of the well known prior art as pointed out herein above.  Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677